Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 8-11, the applicant asserts that “Sun nowhere discloses “a transceiver configured to transmit and receive to and from another radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” as required by claim 1.
In view of at least the foregoing, it is respectfully submitted that the features of claim 1 are not disclosed, taught, or otherwise suggested by Sun. Withdrawal of the 35 U.S.C. §102 rejection to claim 1 is respectfully requested”. Examiner respectively disagrees. 

In response to applicant's argument in page 9 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identify whether the TCP ACK is transmitted via a PDSCH or a PDCCH”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further asserts in page 10 that “the Office Action does not specifically identify whether the TCP ACK is transmitted via a PUSCH or a PUCCH.” Examiner respectively disagrees since as indicated by par. 34, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message since indicated the payload of the PUCCH being single RB that the 1 RB being TCP ACK message. 

The applicant further asserts in page 10 that “Sun does not state that a TCP ACK is transmitted via the PUSCH.” Examiner respectively disagrees since as indicated by par. 34, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message since indicated the payload of the PUCCH being single RB that the 1 RB being TCP ACK message. And as indicated by par. 34, “…for PUCCH transmissions, multiple UEs each using an entire interlace may consume significant resources, potentially limiting the number of UEs that could be served…” does not indicate PUCCH should not be used for transmitting a TCP ACK but as the number of UEs increase, the number of available resource decrease that would limit the number of UEs and that being address by par. 58 by apply variable size and in fig. 4 and par. 95 by interlaced resource blocks. Therefore, in par. 34 of SUN does not indicate PUCCH should not be used for transmitting a TCP ACK. And as further indicated by par. 70 of SUN, the transmission of TCP ACK in PUSCH but does not indicate PUCCH should not be used for transmitting a TCP ACK. Therefore, in par. 34 of SUN, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message. Therefore, SUN discloses PUCCH is used for transmitting a TCP ACK. 
Therefore, SUN teaches “to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device ...wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH)”’ as required by claim 1.” 

The applicant further asserts in page 11 that “Sun nowhere discloses “a transceiver configured to transmit and receive to and from another radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” as required by claim 1.” Examiner respectively disagrees as indicated by the SUN the payload of the PUCCH is the TCP ACK, which the PUCCH is a Physical Uplink control channel that carry data transmission from UE to BS and in this case the data being TCP ACK, which indicating the TCP layer or layer 3 and transmitting through the transceiver or layer 1. Therefore, SUN teaches “a transceiver configured to transmit and receive to and from another radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” as required by claim 1.”

In response to applicant’s argument in pages 11-13, the applicant asserts that “Sun nowhere discloses “transmit and receive to and from the first radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer” as required by claim 14.
In view of at least the foregoing, it is respectfully submitted that the features of claim 14 are not disclosed, taught, or otherwise suggested by Sun. Withdrawal of the 35 U.S.C. §102 rejection to claim 14 is respectfully requested.” Examiner respectively disagrees. 

In response to applicant's argument in page 12 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identify whether the TCP ACK is transmitted via a PDSCH or a PDCCH”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant further asserts in page 13 that “the Office Action does not specifically identify whether the TCP ACK is transmitted via a PUSCH or a PUCCH.” Examiner respectively disagrees since as indicated by par. 34, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message since indicated the payload of the PUCCH being single RB that the 1 RB being TCP ACK message. 

The applicant further asserts in page 10 that “Sun does not state that a TCP ACK is transmitted via the PUSCH.” Examine respectively disagrees since as indicated by par. 34, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message since indicated the payload of the PUCCH being single RB that the 1 RB being TCP ACK message. And as indicated by par. 34, “…for PUCCH transmissions, multiple UEs each using an entire interlace may consume significant resources, potentially limiting the number of UEs that could be served…” does not indicate PUCCH should not be used for transmitting a TCP ACK but as the number of UEs increase, the number of available resource decrease that would limit the number of UEs and that being address by par. 58 by apply variable size and in fig. 4 and par. 95 by interlaced resource blocks. Therefore, in par. 34 of SUN does not indicate PUCCH should not be used for transmitting a TCP ACK. And as further indicated by par. 70 of SUN, the transmission of TCP ACK in PUSCH but does not indicate PUCCH should not be used for transmitting a TCP ACK. Therefore, in par. 34 of SUN, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message. Therefore, SUN discloses PUCCH is used for transmitting a TCP ACK. 
Therefore, SUN teaches “transmit through a control channel of the first layer, first delivery confirmation information to the first radio communication device ... wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for TCP data, and the control channel of the first layer is a physical uplink control channel (PUCCH)” as required by claim 14.

The applicant further asserts in page 13 that “Sun nowhere discloses “transmit and receive to and from the first radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer” as required by claim 14.” Examiner respectively disagrees as indicated by the SUN in par. 34 that the payload of the PUCCH is the TCP ACK, which the PUCCH is a Physical Uplink control channel that carry data transmission from UE to BS and in this case the data being TCP ACK, which indicating the TCP layer or layer 3 and transmitting through the transceiver or layer 1. Therefore, SUN teaches “transmit and receive to and from the first radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer” as required by claim 14.”

In response to applicant’s argument in pages 14-17, the applicant asserts that “Sun nowhere discloses “Sun fails to disclose “a receiver configured to receive, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device ... wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH)” as required by claim 15… In view of at least the foregoing, it is respectfully submitted that the features of claim 15 are not disclosed, taught, or otherwise suggested by Sun. Withdrawal of the 35 U.S.C. §102 rejection to claim 15 is respectfully requested.” Examiner respectively disagrees. 
In response to applicant's argument in page 15 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “identify whether the TCP ACK is transmitted via a PDSCH or a PDCCH”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant further asserts in page 16 that “the Office Action does not specifically identify whether the TCP ACK is transmitted via a PUSCH or a PUCCH.” Examiner respectively disagrees since as indicated by par. 34, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message since indicated the payload of the PUCCH being single RB that the 1 RB being TCP ACK message. 
The applicant further asserts in page 16 that “Sun does not state that a TCP ACK is transmitted via the PUSCH.” Examiner respectively disagrees since as indicated by par. 34, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message since indicated the payload of the PUCCH being single RB that the 1 RB being TCP ACK message. And as indicated by par. 34, “…for PUCCH transmissions, multiple UEs each using an entire interlace may consume significant resources, potentially limiting the number of UEs that could be served…” does not indicate PUCCH should not be used for transmitting a TCP ACK but as the number of UEs increase, the number of available resource decrease that would limit the number of UEs and that being address by par. 58 by apply variable size and in fig. 4 and par. 95 by interlaced resource blocks. Therefore, in par. 34 of SUN does not indicate PUCCH should not be used for transmitting a TCP ACK. And as further indicated by par. 70 of SUN, the transmission of TCP ACK in PUSCH but does not indicate PUCCH should not be used for transmitting a TCP ACK. Therefore, in par. 34 of SUN, “a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB),” would suggest that the payload of the PUCCH would be the TCP ACK message. Therefore, SUN discloses PUCCH is used for transmitting a TCP ACK.
Therefore, SUN teaches “a receiver configured to receive, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device ... wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH)” as required by claim 15.

The applicant further asserts in page 16 that “Sun nowhere discloses “a transmitter configured to transmit to another radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” as required by claim 15.” Examiner respectively disagrees as indicated by the SUN the payload of the PUCCH is the TCP ACK, which the PUCCH is a Physical Uplink control channel that carry data transmission from UE to BS and in this case the data being TCP ACK, which indicating the TCP layer or layer 3 and transmitting through the transceiver or layer 1. Therefore, SUN teaches “a transmitter configured to transmit to another radio communication device a signal in a first layer and data of a second layer which is different from the first layer and is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data” as required by claim 15.

Therefore, SUN with the cited references would teach the claims. 
The rejection is maintained. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUN et al. (US 20160135172).

Regarding claims 1, 15, SUN et al. (US 20160135172) teaches a radio communication device comprising: 
a transceiver configured to transmit and receive to and from another radio communication device a signal in a first layer (par. 52, 66, Transceiver implicitly indicating PHY layer) and data of a second layer which is different from the first layer and is an upper layer of the first layer (par. 52, 66, Transceiver implicitly indicating PHY layer and par. 34 TCP ACK implicitly indicating TCP layer), the data of the second layer is transmission control protocol (TCP) data (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB), implicitly indicating TCP layer); and 
processor circuitry configured to cause the transceiver to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device, the first delivery confirmation information indicating whether the radio communication device correctly receives the data in the second layer from the other radio communication device (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB); TCP implicitly indicating TCP layer, which the TCP ACK would go through the MAC, PHY to the other apparatus), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH) (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB)).

Regarding claim 2, 16, SUN et al. (US 20160135172) teaches the radio communication device according to claim 1, wherein the transceiver receives a first signal in the first layer and transmit a second signal in the first layer (par. 34, 52, 66, transceiver implicitly indicating the PHY layer transmitting VoLTE packet (TCP data) and TCP ACK message), the first signal being configured to include the data of the second layer, the second signal being configured to include the first delivery confirmation information for the data of the second layer (par. 34, VoLTE packet (TCP data) and TCP ACK message).

Regarding claim 13, SUN teaches the radio communication device according to claim 1, wherein the radio communication device is a mobile station device and the other radio communication device is a base station device (fig. 1A, access point and access terminal).

Regarding claim 14, SUN teaches a radio communication system comprising: a first radio communication device (fig. 1A, access point and access terminal); and 
a second radio communication device (fig. 1A, access point and access terminal), 
wherein the second radio communication devices is configured to: transmit and receive to and from the first radio communication device a signal in a first layer (par. 52, 66, Transceiver implicitly indicating PHY layer) and data of a second layer which is different from the first layer and is an upper layer of the first layer (par. 52, 66, Transceiver implicitly indicating PHY layer and par. 34 TCP ACK implicitly indicating TCP layer), the data of the second layer is transmission control protocol (TCP) data (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB), implicitly indicating TCP layer), and 
transmit through a control channel of the first layer, first delivery confirmation information to the first radio communication device, the first delivery confirmation information indicating whether the at least one of the second radio communication devices correctly receives the data of the second layer from the first radio communication device (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB); TCP implicitly indicating TCP layer, which the TCP ACK would go through the MAC, PHY to the other apparatus), and 
wherein the first radio communication device (100) is further configured to 
receive, through the control channel of the first layer (par. 52, 66, Transceiver implicitly indicating PHY layer), the first delivery confirmation information from the at least one of the second radio communication devices (200) (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB); TCP implicitly indicating TCP layer, which the TCP ACK would go through the MAC, PHY to the other apparatus), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for TCP data, and the control channel of the first layer is a physical uplink control channel (PUCCH) (par. 34, a PUCCH payload may be a single resource block (RB). Similarly, payloads such as, for example, a VoLTE packet or TCP ACK message, may be relatively small (e.g., on the order of 1 RB)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11, 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of REDANA et al. (EP 1959693).

Regarding claim 3, 17, SUN et al. (US 20160135172) teaches the radio communication device according to claim 1, wherein the transceiver transmits to the other radio communication device through the first control channel, the first delivery confirmation information for the data of the second layer (par. 34, 52, 66, transceiver implicitly indicating the PHY layer transmitting VoLTE packet (TCP data) and TCP ACK message).
However, SUN does not teach wherein the transceiver transmits to the other radio communication device through the first control channel, second delivery confirmation information for the signal in the first layer.
But, REDANA (EP 1959693) in a similar or same field of endeavor teaches wherein the transceiver transmits to the other radio communication device through the first control channel, second delivery confirmation information for the signal in the first layer (fig. 8, par. 66, 67, TCP ack to eNB, par. 43, 47, HARQ ACK and TCP ACK, the HARQ ACK indicating data transmitting through MAC layer or first layer whether the corresponding data was “normally” received).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by REDANA in the system of SUN to implement HARQ in MAC layer. 
The motivation would have been to provide reliable transmission in lower layer.

Regarding claims 4, 18, REDANA (EP 1959693) teaches the radio communication device according to claim 3, wherein the second delivery confirmation information for the signal of the first layer is HARQ acknowledgement (ACK), or HARQ negative acknowledgement (NACK) for a signal in a medium access control (MAC) layer (fig. 8, par. 66, 67, TCP ack to eNB, par. 43, 47, HARQ ACK and TCP ACK, the HARQ ACK indicating data transmitting through MAC layer or first layer whether the corresponding data was “normally” received).

Regarding claim 10, SUN does not teach the radio communication device according to claim 1, wherein the processor circuitry inserts information indicating the first delivery confirmation information for the TCP data into a first region of a TCP header and to determine from the information whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information.

But, REDANA (EP 1959693) in a similar or same field of endeavor teaches wherein the processor circuitry inserts information indicating the first delivery confirmation information for the TCP data into a first region of a TCP header (par. 62, 63, TCP ACK in the TCP header) and to determine from the information whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information (par. 62, 63, TCP ACK in the TCP header).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by REDANA in the system of SUN to implement TCP header. 
The motivation would have been to differentiate data.


Regarding claim 11, REDANA (EP 1959693) teaches the radio communication device according to claim 10, wherein the first region is an acknowledgement number region of the TCP header (par. 62, 63, TCP ACK in the TCP header).

Regarding claim 12, SUN does not teach the radio communication device according to claim 1, wherein the processor circuitry determines, based on a data amount of the TCP data, whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information.

But, REDANA (EP 1959693) in a similar or same field of endeavor teaches wherein the processor circuitry determines, based on a data amount of the TCP data, whether a TCP packet processed in a MAC layer of the radio communication device is the first delivery confirmation information for the TCP data or another data other than the first delivery confirmation information (par. 31, 39, 43, 44, based on the length of TCP ACK, the HARQ ACK message has an insufficient capacity to accommodate the index and required to request bandwidth resources for TCP ACK index transmission and TCP ACK packet or the corresponding hash value is to transmit to eNB).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by REDANA in the system of SUN to implement TCP header. 
The motivation would have been to differentiate data.


Claims 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of YANG et al. (US 20150110034).

Regarding claim 5, SUN does not teach the radio communication device according to claim 1, wherein the processor circuitry is configured to, when the radio communication device receives control information from the other radio communication device using a second control channel of the first layer, causes to the transceiver to transmit the delivery confirmation information using a first radio resource included in the first control channel, wherein the first radio resource is determined by the other radio communication device based on indexes indicating components included in the second control channel allocated to the radio communication device.
But, YANG ‘034 in a similar or same field of endeavor teaches wherein the processor circuitry is configured to, when the radio communication device receives control information from the other radio communication device using a second control channel of the first layer (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH), causes to the transceiver to transmit the delivery confirmation information using a first radio resource included in the first control channel (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH), wherein the first radio resource is determined by the other radio communication device based on indexes indicating components included in the second control channel allocated to the radio communication device (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG ‘034 in the system of SUN to determine the resource to send the ACK. 
The motivation would have been to reduce overhead and prevent blocking DL grant (YANG par. 22-26).

Regarding claim 6, SUN does not teach the radio communication device according to claim 5, wherein the first radio resource is determined based on a smallest index among the indexes indicating the components of the second control channel.
But, YANG ‘034 in a similar or same field of endeavor teaches wherein the first radio resource is determined based on a smallest index among the indexes indicating the components of the second control channel (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG ‘034 in the system of SUN to determine the resource to send the ACK. 
The motivation would have been to reduce overhead and prevent blocking DL grant (YANG ‘034 par. 22-26).


Regarding claim 7, SUN does not teach the radio communication device according to claim 5, wherein the second control channel is a physical downlink control channel (PDCCH), and each of the components in the second control channel is a control channel element (CCE) included in the PDCCH, and each of the indexes is a CCE index.
But, YANG et al. (US 20150110034) in a similar or same field of endeavor teaches wherein the second control channel is a physical downlink control channel (PDCCH) (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH), and each of the components in the second control channel is a control channel element (CCE) included in the PDCCH (par. 156), and each of the indexes is a CCE index (par. 156, the PUCCH resource of transmitting the ACK is implicitly linked to a lowest CCE index n_CCE constituting a DL grant PDDCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG ‘034 in the system of SUN to determine the resource to send the ACK. 
The motivation would have been to reduce overhead and prevent blocking DL grant (YANG ‘034 par. 22-26).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of NGUYEN et al. (US 20180295608).

Regarding claim 8, SUN does not teach the radio communication device according to claim 1, wherein the transceiver is configured to transmit the first delivery confirmation information using a PUCCH format configured to support 32 component carrier (CC).
But, NGUYEN et al. (US 20180295608) in similar or same field of endeavor teaches wherein the transceiver is configured to transmit the first delivery confirmation information using a PUCCH format configured to support 32 component carrier (CC) (par. 10, reporting HARQ-ACK up to 32 CCs on PUCCH).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by NGUYEN in the system of SUN to use the PUCCH format. 
The motivation would have been to expand and increase the resource for ACK report.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20160135172) in view of LIANG et al. (US 20180145796).

Regarding claim 9, SUN does not teach the radio communication device according to claim 1, wherein the transceiver is configured to transmit the first delivery confirmation information using a PUCCH format configured to transmit a number of bits greater than a case of transmission executed using PUCCH format 3.
But, LIANG et al. (US 20180145796) in similar or same field of endeavor teaches wherein the transceiver is configured to transmit the first delivery confirmation information using a PUCCH format configured to transmit a number of bits greater than a case of transmission executed using PUCCH format 3 (par. 12, transmitting ACK bits using new PUCCH format 4 since format 4 has more bits than PUCCH format 3).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LIANG in the system of SUN to use the PUCCH format. 
The motivation would have been to expand and increase the resource for ACK report.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WAGER et al. (US 20160050054) teaches a radio communication device comprising: 
a communicator configured to transmit and receive to and from another radio communication device a signal in a first layer (par. 51, transmitting using MAC layer) and data of a second layer which is an upper layer of the first layer, the data of the second layer is transmission control protocol (TCP) data (par. 51, TCP data being transmit); and 
a controller configured to cause the communicator to transmit, through a first control channel of the first layer, first delivery confirmation information to the other radio communication device, the first delivery confirmation information indicating whether the radio communication device correctly receives the data in the second layer from the other radio communication device (par. 51, A Physical Uplink Control Channel (PUCCH), being an example of the second assisting channel, from the wireless terminal 10 to the second radio base station 13 carries acknowledgement of received data over the PDSCH), 
wherein the first delivery confirmation information is TCP acknowledgement (ACK) or TCP negative acknowledgement (NACK) for the TCP data, and the first control channel of the first layer is a physical uplink control channel (PUCCH) (par. 51, A Physical Uplink Control Channel (PUCCH), being an example of the second assisting channel, from the wireless terminal 10 to the second radio base station 13 carries acknowledgement of received data over the PDSCH).

PARK (US 20130195065) teaches transmitting 2-4 bit ACK/NACK signal through the PUCCH (par. 89).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/17/2022